Citation Nr: 1825791	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of benefits in the amount of $2,937.60.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to April 1992, and from October 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a decision by the RO's Committee on Waivers and Compromises (Committee), which denied the Veteran's request for a waiver of recovery of an overpayment of VA benefits in the amount of $2,937.60.

In October 2017, the Veteran testified at a videoconference hearing before a Veteran's Law Judge.  That Judge has since departed the Board.  The Veteran was furnished notice to this effect, and apprised of his entitlement to request a new hearing, which he declined.


FINDING OF FACT

There is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in matters involving creation of the debt at issue in this matter, and it would be against equity and good conscience to impose upon the Veteran recovery of the amount due for overpayment in VA dependent child benefits.


CONCLUSION OF LAW

The criteria for waiver of recovery of the remaining amount due to repay a school child allowance overpayment, in the amount of $2,937.60, are met.  38 U.S.C. §§ 5107, 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. § 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA does not apply to cases involving the validity of a debt, which are not claims for benefits.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); Lueras v. Principi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  Thus, the provisions of the VCAA do not apply in this matter.  Moreover, the Veteran's waiver request has been granted, as discussed below.

Law

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C. § 5302(c); 38 C.F.R. § 1.963(a).  If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair.  38 C.F.R. § 1.965(a).  Six non-exclusive elements are set forth in the regulations to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  The following six elements, which are not intended to be all-inclusive, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the Veteran; (5) the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his/her detriment in reliance upon a granted VA benefit.  38 U.S.C. § 5302; 38 C.F.R. § 1.965(a).  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Background and Analysis

On appeal is a determination by the Committee on Waivers and Compromises that a waiver of recovery is not warranted for $2,937.60 in school child allowance overpayment debt.  The debt was created during a period of time during which the Veteran was in receipt of a school child allowance while his son was simultaneously in receipt of Chapter 35 Education Benefits.

In May 2012, the Veteran's son was added to his award as a dependent school child.  The letter advising the Veteran of the same also informed him that any change to the dependency status of the child had to be immediately reported to VA in order to avoid overpayment of benefits.  The Veteran was also counseled that a Veteran cannot be paid an additional school child allowance for a child who is in receipt of Dependents' Educational Assistance.

The Veteran's son began receiving Chapter 35 Education Benefits in September 2012.  An overpayment of $2,937.60 was created, as the Veteran's concurrent receipt of additional benefits for a dependent school child is prohibited.  

The Veteran timely submitted a waiver request and Financial Status Report (FSR) showing monthly income of $4,378.00, with monthly expenses of $3,984.00, liquid assets of $200, and two vehicles valued at $12,000 total.  

The Committee on Waivers and Compromises (COWC) denied the Veteran's waiver request due to fault and unjust enrichment.  The Veteran timely filed his Notice of Disagreement (NOD), and the denial was upheld.  The matter was appealed to the Board.  

The Board disagrees with the denial of the waiver request.  The Veteran has credibly averred, and the record does not dispute his account, that his communications with VA caused confusion and misapprehension as to what monies were owed.  The Veteran relates that a school child allowance for his son was discontinued when his son turned 18, despite his continued attendance of high school.  The Veteran sent correspondence advising VA to this affect, which correspondence he was informed by a VA employee had been misplaced.  The Veteran subsequently received funds in his bank account, and was told by a VA employee that these funds constituted back pay for his son.  The Veteran followed up to ensure there were no overages, and was assured by a VA employee that there were none, a statement upon which he indicates he relied to his financial detriment.  

The Board notes the Veteran has been in receipt of a total disability rating due to individual unemployability since April 2012, and is beset by a number of service-connected disabilities, including PTSD and numerous residuals of traumatic brain injury.  Further, there is, in the record, no indication of fraud or malfeasance on the part of the Veteran, who in fact appears to have taken affirmative steps to ensure there was no overpayment, and to have been given inaccurate information by a VA employee.

Finally, a review of the FSR submitted by the Veteran reveals that collection of the instant debt would likely constitute undue hardship on the Veteran, as it constitutes over two-thirds of his average monthly expenses, and his assets are limited.  

With these factors in mind, and affording the Veteran every benefit of the doubt, the Board finds that it would be against equity and good conscience to recover from the Veteran the amount due of the overpayment of VA benefits.  See Ridings v. Brown, 6 Vet. App. at 546; 38 U.SC. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.  Accordingly, waiver of recovery of the amount due, in the amount of $2,937.60, is warranted.








ORDER

Waiver of recovery of the overpayment of benefits in the amount of $2,937.60 is granted.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


